Citation Nr: 1607485	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-40 415	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 2005 to March 2009, and had active duty for training (ACDUTRA) in July and August 1982 with additional service in the National Guard and Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for right and left shoulder disabilities.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Veteran's representative did not appear for the hearing; the Veteran elected to proceed with the hearing nonetheless, and was assisted by a VA employee.  In July 2015 these claims were remanded for further development.  [The July 2015 Board decision also dismissed appeals seeking service connection for an eye disability, hypertension, an inguinal hernia, hyperlipidemia, and anemia as the Veteran had withdrawn his appeals in those matters.]  


FINDINGS OF FACT

1. It is reasonably shown that the Veteran has right shoulder degenerative joint disease (DJD) that had its onset in service and has persisted since.

2. There is no competent evidence that the Veteran has a chronic left shoulder disability or that any such disability might be related to his service.


CONCLUSIONS OF LAW

1. Service connection for right shoulder DJD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  Because this decision grants service connection for a right shoulder disability, there is no need to discuss the impact of the VCAA on the matter, as any VCAA-related omission is harmless.  Regarding the issue of service connection for a left shoulder disability the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence in July 2009 VA notified the Veteran of the information needed to substantiate and complete the claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) have been secured [While a September 2009 Memorandum for the record states complete STRs are unavailable, 3 volumes of STRs were received thereafter (in March 2010), and the STRs now appear to be complete.  In July 2015, the Board remanded the case, in part, to obtain potentially outstanding records of treatment from private providers, including Dr. Laura Ross and the Wounded Warrior program, and records of treatment from a military hospital (maintained separate from STRs).  In a September 2015 letter, the AOJ asked the Veteran to complete authorizations and consent forms for the records to be released.  He did not respond to the request for authorizations to secure records from private providers, and the Board assumes that such records do not exist (or that any existing do not support his claim).  Military hospital records may be obtained by VA without the Veteran's authorization, and the AOJ does not appear to have sought such records directly from the named hospital (as the remand directed).  The Board has considered whether another remand for further search for such records is necessary, and has determined it is not.  As examinations have not found a current chronic left shoulder disability, a threshold requirement for substantiating the claim is not met, and developing for evidence to establish a nexus of such disability to service would be pointless.  VA has arranges for VA examinations in these matters (in October 2009 and in October 2015, with subsequent addendums), and the Board finds the October 2015 examination with addendum opinions adequate for rating purposes.  The Veteran's pertinent postservice treatment records have been secured.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2015 hearing, the undersigned explained what is needed to substantiate claims of service connection, advised the Veteran of the bases for the denial of service connection for a left shoulder disability, and explained what type of evidence would serve to substantiate the claim.  It is not alleged that notice at the hearing was less than adequate.  VA's duty to assist is met.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends he has right and left shoulder disabilities were manifested in service and have persisted since.  

On May 1989 National Guard examination, the Veteran's upper extremities were normal on clinical evaluation.  A May 2004 report of medical history notes the Veteran reported he had bursitis in the shoulders.  The examiner noted he reported his left shoulder had dislocated in the past, but resolved.  On clinical evaluation, his upper extremities were normal on clinical evaluation.  July 2008 and January 2009 Post-Deployment Health Assessment forms show the Veteran reported he had experienced and was still bothered by swollen, stiff or painful joints.  A January 2009 Report of Medical Assessment for separation does not note shoulder complaints.  A report of a March 2009 right shoulder X-ray (associated with the Veteran's VA treatment records, but apparently taken at a military hospital during active duty service) notes a probable focal area of right subdeltoid chronic calcific bursitis.  A report of a March 2009 right shoulder MRI (also with the Veteran's VA treatment records, but apparently taken a military hospital during active duty) notes a partial tear of the supraspinatus and conjoin tendon with infraspinatus, superior labral tear consistent with a SLAP (superior labral tear from anterior to posterior) lesion, and possible Bankart-type lesion. 

An April 2009 private treatment record (associated with the Veteran's service treatment records, but dated after his separation from service) notes that a right shoulder MRI showed a Bankart lesion and a SLAP tear.  A June 2009 note from the same provider shows the Veteran complained that his shoulders locked and were painful.  Physical therapy was prescribed for diagnoses of impingement syndrome and a labral tear; the shoulder involved, whether right or left (or both) was not identified.

On October 2009 VA orthopedic examination, the Veteran's shoulders were found to be normal, and no disability was diagnosed.  However, the examiner indicated the Veteran's claims file was not available for review, and it does not appear that the examination included studies such as X-ray or MRI.  Accordingly, the Board found the examination inadequate for rating purposes.  

In a March 2009 notice of disagreement, the Veteran reported he had Bankart tears in both shoulders diagnosed.

In a January 2013 letter to his Congressman (and in an October 2014 statement) the Veteran reported grinding in his shoulders that caused the shoulders to occasionally lock.  

An April 2013 VA treatment record notes the Veteran complained of bilateral shoulder pain.  He reported it had existed since 2008.  Shoulder pain was assessed.  Right shoulder crepitus was also noted.  A May 2013 VA treatment record notes an X-ray showed mild DJD, but does not identify the shoulder affected.  [As will be discussed further below, the Veteran underwent a VA shoulder examination in October 2015, and the examination report includes the May 2013 X-ray report, showing it was of the right shoulder.]  He complained of right shoulder pain in April 2014 and bilateral shoulder pain in May 2014.  An August 2014 VA treatment record notes he had arthritis of a shoulder (but not which, whether left, right or both.  In September 2014, he complained of bilateral shoulder pain.

At the May 2015 Board hearing, the Veteran reported he had Bankart tears of both shoulders in service and that bilateral shoulder pain has persisted since. 

On October 2015 VA examination, right shoulder strain and mild DJD were diagnosed.  A left shoulder disability was not diagnosed.  There was abnormal or outside normal range of motion on left shoulder range of motion testing, but a CT scan of the left shoulder was normal.  The examiner noted a May 2013 VA right shoulder X-ray showed possible DJD versus old Bankart lesion.  In an addendum to the examination report, the examiner opined that it is at least likely as not that the claimed right shoulder disability is related to the shoulder condition in service, explaining that the Veteran received treatment for right shoulder pain in service.  In a further, November 2015, addendum the examiner noted a May 2004 Army Reserves examination noted bursitis in both shoulders and opined the right shoulder strain diagnosed on October 2015 examination "is caused by or result of [his] preexisting bursitis, which is not aggravated beyond its natural course during his active service."  He also stated that a left shoulder disability was not found. 

Right shoulder

One way of establishing service connection is by showing that a chronic disability became manifest in service, and has persisted since.  The October 2015 VA examiner opined the Veteran began manifesting complaints in service that culminated in diagnoses of right shoulder DJD and strain.  In a November 2015 addendum, he revised his opinion and opined the right shoulder strain diagnosed on October 2015 examination preexisted the Veteran's active duty service, but did not indicate he reversed or altered his opinion as to the etiology of the diagnosed DJD.  The Veteran has reported experiencing right shoulder pain since service.  He is competent to testify as to the symptoms he observes.  See 38 C.F.R. § 3.159(a)(2).  His statements regarding his right shoulder, to include the testimony provided during the May 2015 Travel Board hearing, describing a continuity of symptoms since service, are considered forthright and credible.  They are supported by documentation and are consistent contemporaneous data.  The October 2015 VA examiner opined the Veteran began manifesting complaints in service that culminated in the right shoulder DJD diagnosis.  Resolving any remaining reasonable doubt in his favor (as required; see 38 C.F.R. § 3.102), the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for right shoulder DJD is warranted.

Left Shoulder

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (left shoulder disability).  In the absence of proof of such current disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

There is no competent evidence in the record record that the Veteran has (or during the pendency of this claim has had) a chronic left shoulder disability.  As is noted above, the treatment records received do not show such disability.  A May 2004 report of medical history notes the Veteran reported he had bursitis in the shoulders, and had reported his left shoulder had dislocated in the past, but resolved. However, his upper extremities were normal on clinical evaluation,.  His other STRs do not note left shoulder complaints.  The Board acknowledges that the June 2009 private treatment note and May 2013 and August 2014 VA treatment records that show diagnoses of shoulder disability do not specify the shoulder involved (left, right, or both), but considering these records with the other postservice treatment records, it is clear they relate to right shoulder complaints.  Additionally, while VA treatment records show he complained of left shoulder pain, and an assessment of left shoulder pain, without underlying pathology pain of itself is merely a symptom, and not a compensable disability.  Most notably, on October 2015 VA examination, a left shoulder disability was not diagnosed, and the examiner restated in a November 2015 addendum that a left shoulder disability was not found on examination.  
The Board has considered the Veteran's reports of having a left shoulder Bankart tear in service and having current residuals caused by that injury.  He is competent to report the symptoms he experiences, such as shoulder pain.  However, as a layperson, he is not competent to establish by his own opinion that he has pathology underlying the complaints that constitutes a compensable disability; that is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007). 

Without competent evidence of a current left shoulder disability, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The claim must be denied.


ORDER

Service connection for right shoulder DJD is granted.

Service connection for a left shoulder disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


